 

STOCK PLEDGE AGREEMENT

This STOCK PLEDGE AGREEMENT ("Agreement"), dated as of September 26, 2008, is
made and given by ConSolTec GmbH, a German limited liability company registered
with the Munich commercial register under HRB 143414 ("Pledgor") to Quantum Fuel
Systems Technologies Worldwide, Inc., a Delaware corporation (the "Lender")

RECITALS

A. On or around September 26, 2008, the Lender loaned asola Advanced and
Automotive Solar Systems GmbH, a German limited liability company company
registered with the Jena commercial register under HRB 112643, the sum of U.S.
Two Million One Hundred Ninety Six Thousand One Hundred Fifty ($2,196,150) U.S.
Dollars, which loan is evidenced by a Promissory Note, dated September 26, 2008,
issued by Asola to Lender.

B. Pledgor is the majority owner of Asola.

C. As a material inducement to Lender's agreement to make the loan, Pledgor
agreed to guaranty Asola's obligations under the Promissory Note and to secure
its guaranty with a pledge of its ownership interest in Quantum Solar Energy,
Inc.

D. The Pledgor finds it advantageous, desirable and in the best interests of the
Pledgor to comply with the requirement that this Pledge Agreement be executed
and delivered to the Lender.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to make the loan, the Pledgor hereby agrees with the Lender as follows:

Pledge

. As security for the payment and performance of the Pledgor's guaranty of
Asola's obligations under the Promissory Note, Pledgor hereby pledges to the
Lender and grants to the Lender a security interest (the "Security Interest") in
all shares of common stock in Quantum Solar Energy, Inc. now owned or hereafter
acquired by Pledgor ("Pledged Shares"), and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Pledged Shares (the
"Collateral"). Pledgor agrees that at any time and from time to time, Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action that may be necessary or that the Lender may reasonably
request, in order to perfect and protect the Security Interest or to enable the
Lender to exercise and enforce its rights and remedies hereunder with respect to
any Collateral (but any failure to request or assure that any Pledgor executes
and delivers such instruments or documents or to take such action shall not
affect or impair the validity, sufficiency or enforceability of this Pledge
Agreement and the Security Interest, regardless of whether any such item was or
was not executed and delivered or action taken in a similar context or on a
prior occasion).





Delivery of Collateral

. All certificates and instruments representing or evidencing the Pledged Shares
shall be delivered to the Lender, together with an undated stock power executed
in blank, contemporaneously with the execution of this Pledge Agreement.



Voting Rights. Except as otherwise provided herein, Pledgor shall be entitled to
exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Pledged Shares and to receive and retain any and all
dividends paid in respect of the Collateral; provided, however, that any and all

dividends paid or payable other than in cash in respect of, and instruments and
other property received, receivable or otherwise distributed in respect of, or
in exchange for, any Collateral,

dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and

cash paid, payable or otherwise distributed in redemption of, or in exchange
for, any Collateral,

shall be, and shall be forthwith delivered to the Lender to hold as, Collateral
and shall, if received by the Pledgor be received in trust for the benefit of
the Lender and promptly delivered to the Lender as Collateral in the same form
as so received (with any necessary indorsement or assignment). The Pledgors
shall, upon request by the Lender, promptly execute all such documents and do
all such acts as may be necessary to give effect to the provisions of this
Section.

Upon the occurrence and during the continuance of any Event of Default, the
Lender shall have the right in its sole discretion, and Pledgor shall execute
and deliver all such proxies and other instruments as may be necessary or
appropriate to give effect to such right, to terminate all rights of Pledgor to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to this Section 3, and all
such rights shall thereupon become vested in the Lender who shall have the sole
right to exercise or refrain from exercising such voting and other consensual
rights.

Transfers and Other Liens

. Pledgor agrees that it will not (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral, or (ii) create or permit to exist any Lien, upon or with respect
to any of the Collateral.



The Lender's Duties

. The powers conferred on the Lender hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. The Lender shall be deemed to have exercised reasonable care in the
safekeeping of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to the safekeeping which the Lender accords its
own property of like kind. Except for the safekeeping of any Collateral in its
possession and the accounting for monies and for other properties actually
received by it hereunder, the Lender shall have no duty, as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not the Lender has or is deemed to have knowledge of such matters, or
as to the taking of any necessary steps to preserve rights against any persons
or any other rights pertaining to any Collateral.



Default. Each of the following occurrences shall constitute an Event of Default
under this Agreement: (a) Pledgor shall fail to observe or perform any material
covenant applicable to such Pledgor under this Agreement and such failure shall
continue for a period of thirty (30) consecutive days after written notice by
the Lender; (b) any default by Asola under the Promissory Note which is not
timely cured by Asola or Pledgor.

Remedies upon Default

. If any Event of Default shall have occurred and be continuing:



The Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under Revised Article 9 of the
Uniform Commercial Code as adopted in the State of California (the "Code") in
effect at that time, and may, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker's board or at any of the Lender's offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Lender may reasonably believe are commercially reasonable. The Pledgor agrees
that, to the extent notice of sale shall be required by law, at least ten (10)
days' prior notice to the Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Lender may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. The Pledgor hereby waives all
requirements of law, if any, relating to the marshalling of assets which would
be applicable in connection with the enforcement by the Lender of its remedies
hereunder, absent this waiver. The Lender may disclaim warranties of title and
possession and the like.

The Lender may notify any person obligated on any of the Collateral that the
same has been assigned or transferred to the Lender and that the same should be
performed as requested by, or paid directly to, the Lender, as the case may be.
The Pledgor shall join in giving such notice, if the Lender so requests. The
Lender may, in the Lender's name or in a Pledgor's name, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of, or securing, any such Collateral or grant any extension to, make any
compromise or settlement with or otherwise agree to waive, modify, amend or
change the obligation of any such Person.

Any cash held by the Lender as Collateral and all cash proceeds received by the
Lender in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral may, in the discretion of the Lender, be held by
the Lender as collateral for, or then or at any time thereafter be applied in
whole or in part by the Lender against, all or any part of the Obligations.

Waivers and Amendments; Remedies

. This Pledge Agreement can be waived, modified, amended, terminated or
discharged and the Security Interest can be released, only explicitly in a
writing signed by the Lender. A waiver so signed shall be effective only in the
specific instance and for the specific purpose given. Mere delay or failure to
act shall not preclude the exercise or enforcement of any rights and remedies
available to the Lender. All rights and remedies of the Lender shall be
cumulative and may be exercised singly in any order or sequence, or
concurrently, at the Lender's option, and the exercise or enforcement of any
such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other.



Termination and Release. Upon the payment and performance in full of all of
Pledgor's obligations under the Note and this Agreement, the Security Interest
granted hereby shall terminate and all rights to the Pledged Shares shall revert
to Pledgor. Upon any such termination, Lender will, at Pledgor's request,
execute and deliver to Pledgor such documents as Pledgor shall reasonably
request to evidence such termination and will duly assign, transfer and deliver
to Pledgor the share certificate(s) representing the Pledged Shares.

Pledgor's Acknowledgment

. The Pledgor hereby acknowledges that it has been advised by counsel in the
negotiation, execution and delivery of this Pledge Agreement.



Governing Law and Construction

. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS PLEDGE AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT NO
EFFECT SHALL BE GIVEN TO CONFLICT OF LAWS PRINCIPLES OF THE STATE OF CALIFORNIA,
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
CALIFORNIA.



Consent to Jurisdiction

. AT THE OPTION OF THE LENDER, THIS PLEDGE AGREEMENT MAY BE ENFORCED IN ANY
FEDERAL COURT OR CALIFORNIA STATE COURT SITTING IN ORANGE COUNTY, CALIFORNIA;
AND THE PLEDGORS CONSENT TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND,
FOR THIS PLEDGE AGREEMENT ONLY, WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS
NOT CONVENIENT. IN THE EVENT THE PLEDGOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS PLEDGE AGREEMENT, THE LENDER AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.



Waiver of Jury Trial

. PLEDGOR AND THE LENDER, BY ITS ACCEPTANCE OF THIS PLEDGE AGREEMENT,
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT.



Counterparts

. This Pledge Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.



IN WITNESS WHEREOF, Pledgor has caused this Pledge Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

"LENDER"

"PLEDGOR"

Quantum Fuel Systems Technologies Worldwide, Inc.

ConSolTec GmbH

   

By:/s/ W. Brian Olson _________________

By:/s/ Reinhard Wecker_______________

W. Brian Olson

Reinhard Wecker

Its: CFO_____________________________

Its:_CEO___________________________